      Case 1:20-cv-04650-AJN-OTW Document 54 Filed 03/04/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                                          3/4/2021
 Digilytic International FZE, et al.,

                        Plaintiffs,
                                                                     20-cv-4650 (AJN)
                –v–
                                                                          ORDER
 Alchemy Finance, Inc., et al.

                        Defendants.


ALISON J. NATHAN, District Judge:

       On February 24, 2021, Defendant Jahril Tafari Bell filed a motion to dismiss. Pursuant to
Rule 3.F. of this Court’s Individual Practices in Civil Cases, on or before March 12, 2021, the
Plaintiffs must notify the Court and their adversary in writing whether (1) they intends to file an
amended pleading and when they will do so or (2) they will rely on the pleading being attacked.
The Plaintiffs are on notice that declining to amend its pleadings to timely respond to a fully
briefed argument in the Defendant’s motion to dismiss may well constitute a waiver of the
Plaintiffs’ right to use the amendment process to cure any defects that have been made apparent
by the Defendant’s briefing. See Loreley Fin. (Jersey) No. 3 Ltd. v. Wells Fargo Sec., LLC., 797
F.3d 160, 190 (2d Cir. 2015) (leaving “unaltered the grounds on which denial of leave to amend
has long been held proper, such as undue delay, bad faith, dilatory motive, and futility”).
       If the Plaintiffs chooses to amend, the Defendant may then (a) file an answer; (b) file a
new motion to dismiss; or (c) submit a letter stating that they rely on the initially-filed motion to
dismiss.
       Nothing in this Order alters the time to amend, answer or move provided by the Federal
Rules of Civil Procedure or Local Rules.


       SO ORDERED.

Dated: March 4, 2021                        __________________________________
       New York, New York                            ALISON J. NATHAN
                                                   United States District Judge
